     Case 2:20-cv-02845-JTM-DPC Document 57 Filed 01/19/21 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


COX OPERATING, LLC                                  CIVIL ACTION


VERSUS                                              NO: 20-2845
                                                    c/w 20-2871


ATINA M/V ET AL.                                    SECTION “H”
                                                    (Applies to 20-2845)


                             ORDER AND REASONS
     Before the Court is Cox Operating, LLC’s Motion to Lift Stay and
Request Security (Doc. 36). For the following reasons, the Motion is DENIED.


                               BACKGROUND
     On October 18, 2020, Cox Operating, LLC (“Cox”) moved this Court for
the issuance of a Warrant of Arrest on the M/V ATINA in connection with
damages it incurred when the M/V ATINA allided with its offshore platform
(“the Arrest Action”). 1 On October 21, 2020, the M/V ATINA was arrested. In
response, Hanzhou 1 Ltd., as owner of the M/V ATINA; Atina Maritime
Limited, as bareboat charterer; and Besiktas Likid Tasimacilik Denizcilik


     1   Case No. 20-2845.
                                     1
     Case 2:20-cv-02845-JTM-DPC Document 57 Filed 01/19/21 Page 2 of 4




Ticaret A.S. and Ciner Ship Management, as managers (collectively
“Petitioners”), filed a Limitation of Liability action (“the Limitation Action”). 2
The two matters were consolidated before this Court. In the Limitation Action,
Petitioners furnished a letter of undertaking in the amount of the value of the
M/V ATINA and her freight, and all claims against Petitioners related to the
incident were stayed, including Cox’s claims in the Arrest Action.
      In the instant motion, Cox asks this Court to temporarily lift the stay of
the Arrest Action and require Petitioners to post a separate bond in favor of
Cox in that matter. Petitioners oppose this request.


                               LAW AND ANALYSIS
      Cox argues that the security that was posted by Petitioners in the
Limitation Action inures to the benefit of all claimants, whereas security
posted for release of a vessel after arrest would inure only to the benefit of the
party that seized the vessel—here, Cox. It argues, therefore, that the Arrest
Action entitles it to a bond in the value of the vessel in favor of it alone.
      In support of its request, Cox relies primarily on the court’s opinion in El
Paso Production GOM Inc. v. Smith. 3 In El Paso Production, the plaintiffs
asserted a maritime lien against the Barge UR-95 (“the Barge”) and sought its
arrest. 4 The vessel was arrested, and its owners provided a letter of
undertaking to secure its release. 5 Thereafter, the Barge’s owners filed a
limitation of liability action. 6 They did not provide additional security but

      2 Case No. 20-2871.
      3 406 F. Supp. 2d 671 (E.D. La. 2005).
      4 Id. at 673.
      5 Id.
      6 Id.

                                               2
     Case 2:20-cv-02845-JTM-DPC Document 57 Filed 01/19/21 Page 3 of 4




sought to use the letter of undertaking as security for the limitation
proceeding. 7 The lien-holders objected to the use of the letter of undertaking as
security in the limitation proceeding. 8 The court agreed with the lien-holders
and held that the letter of undertaking did not satisfy the requirements of the
Limitation of Liability Act to create a concursus and stay other actions arising
out of the incident. 9 “[T]he burden of invoking section 185 [of the Limitation of
Liability Act] is on the shipowner, and the shipowner cannot claim its
protections without first complying with its terms.” 10 Accordingly, the court
ordered the Barge’s owners to provide new security for the limitation action. 11
It also noted that because the Barge’s owners had voluntarily “given security
in exchange for the release of the Barge UR-95, the Owners will not now be
heard to complain that it is unfair to require them to maintain that security.” 12
      Nothing about the court’s holding in El Paso Production stands for the
proposition that Petitioners can be required to post additional security in the
Arrest Action. In El Paso Production, the security provided by the Barge’s
owners in exchange for release of the Barge was voluntary. Cox has not cited
to any case in which a court required a vessel owner to post additional security
outside of a limitation action in favor of only one claimant. Further, even
assuming that such relief was possible, Petitioners contend that the M/V
ATINA left this judicial district after it was released from arrest, and this




      7 Id.
      8 Id. at 674.
      9 Id. at 678–79.
      10 Id. at 678.
      11 Id. at 679.
      12 Id. at 678.

                                        3
     Case 2:20-cv-02845-JTM-DPC Document 57 Filed 01/19/21 Page 4 of 4




Court therefore lacks jurisdiction over the vessel. Cox does not provide any
evidence otherwise.


                                CONCLUSION
     For the foregoing reasons, the Motion is DENIED.


                      New Orleans, Louisiana this 19th day of January, 2021.




                                     ____________________________________
                                     JANE TRICHE MILAZZO
                                     UNITED STATES DISTRICT JUDGE




                                       4
